Opinion filed January 11,
2013
 
                                                                       In The
                                                                              
             Eleventh Court of Appeals
                                           __________
 
                                    No. 11-12-00305-CV
                                                         ________
 
                                    JAMES
SKIP HULSEY, Appellant
 
                                                               V.
 
                                         STATE
OF TEXAS, Appellee

 
                                     On
Appeal from the 358th District Court
 
                                                             Ector
County, Texas
 
                                                   Trial
Court Cause No. D-20,251
 

 
                                             M
E M O R A N D U M   O P I N I O N
James
Skip Hulsey has filed a pro se notice of appeal from an order to withdraw funds
from his inmate trust account.  Upon reviewing the documents filed in this
court, we wrote appellant and informed him that it did not appear that a final,
appealable order had been entered.  We requested that appellant respond and
show grounds to continue this appeal.  See Tex. R. App. ‍P. 42.3.  Appellant has responded to
our letter, but his response does not show grounds to continue this appeal.  
Unless
specifically authorized by statute, appeals may be taken only from final
judgments.  Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har‑Con Corp., 39 S.W.3d 191 (Tex.
2001).  A notice or order to withdraw funds is not a final, appealable order.  See
Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009) (“withdrawal
order” is actually a notification from the court, not an order); Ramirez v.
State, 318 S.W.3d 906 (Tex. App.—Waco 2010, no pet.).  The documents on
file in this court, including appellant’s response to show grounds to continue
this appeal, show that appellant has not filed and the trial court has not
acted on any post-notification motion, such as a motion to strike the order to
withdraw inmate funds.  An order ruling on such a motion would be appealable.  See
Harrell, 286 S.W.3d 315.  No appealable order has been entered in this
case.
Accordingly,
we dismiss this appeal for want of jurisdiction.
 

                                                                                    PER
CURIAM
 
January 11, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.